Forever Valuable Collectibles, Inc. 535 16th Street Mall, Suite 820 Denver, CO80202 303-573-1000 Facsimile 303-534-2400 March 19, 2013 Mr. William H. Thompson Accounting Branch Chief United States Securities and Exchange Commission Washington, DC20549 RE:Forever Valuable Collectibles, Inc. Form 8K/A-1 Filed March 15, 2013 File No. 0-53377 Dear Mr. Thompson: We are in receipt of two voice mail messages on March 18, 2013, from Ms. Yolanda Guobadia.Ms. Guobadia has requested that we refile an edgarized correspondence document including the “Tandy” language, which was also outlined in the March 14, 2013 comment letter.This letter shall serve to confirm the following: · Forever Valuable Collectibles, Inc. is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Forever Valuable Collectibles, Inc. may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you request any further information, please contact me. Sincerely, /s/ Jodi K. Stevens Jodi K. Stevens President
